Title: To John Adams from James Wilson, 13 February 1801
From: Wilson, James
To: Adams, John



Sir
U. S. Laboratory, near Philadelphia, Feby. 13th. 1801.

I take the liberty of addressing you upon a Subject, which, though of little Importance to you, is yet highly interesting to me.
On the 26th of May last you were pleased to give a verbal Order to the Secretary of War, through Major Tousard, to make out for me a Commission of lieutenant in the Corps of Artillerists and Engineers. Mr McHenry, then in the Hurry of Business necessarily attendant on a Man about leaving an important Office, refused it to me. This was the more mortifying, as the next Day I was present in the War Office when a Letter of Appointment was given to Mr Robins Chamberlaine.
In October last, when, in Company with Col. Tousard, I did myself the Honour of visiting you at Quincy, you, on Recollection of the Circumstance; wrote to the Secretary of War on the Subject. This Letter reached Washington the Day after the Departure of Mr Dexter from that Place, and was afterwards burnt with the War Office without his having seen it.
If it is not trespassing too much on your Time, I would request the Favour of your giving a new Order to the Secretary of War.
When you gave the first order for my Appointment, you also gave an Order for the Appointment of Major Tousard as Lieut. Colonel of the 2nd Regiment and Inspector of Artillery. Mr McHenry refused Compliance with this Order also. When, some Time after, Major Tousard was appointed, his Commissions bore Date, and he received the Emoluments from the 26th of May, the Date of your first Order. Is it not just that my Commission should be dated, and that I should receive the Emoluments, from the same Time?
This I submit respectfully to your Consideration: if I have taken too great a Liberty, I hope you will have the Goodness to excuse it.
With the greatest Respect / I have the Honour to be / Sir, / Your obliged and very humble Servant


James WilsonCadet A. E.